—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered November 20, 1998, which denied the parties’ respective motions for partial summary judgment on the issues of liability under Labor Law § 240 and indemnification, unanimously modified, on the law, to grant plaintiff summary judgment on the issue of liability under Labor Law § 240 (1), and otherwise affirmed, without costs.
Plaintiff is entitled to summary judgment on his Labor Law § 240 (1) claim, there being no dispute that the scaffold on which he was working did not prevent him from falling — “the core objective of Labor Law § 240 (1) — preventing [a worker] from falling” (Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501) — and that his injuries were caused by the fall (see, Gordon v Eastern Ry. Supply, 82 NY2d 555, 561-562). It does not avail defendants to argue that plaintiff fell because of his own negligence in failing to activate a locking device for the scaffold’s wheels (supra). The motions for conditional indemnification were properly denied inasmuch as there are outstanding issues of fact. Concur — Sullivan, J. P., Nardelli, Lerner, Rubin and Saxe, JJ.